Mr. Chief Justice Si-iepaRD
delivered tbe opinion of the Court:
While tbe publication under consideration complies formally with tbe conditions requisite, under sec. 14 of the act of March 3, 1879, to admission to the mails as second-class matter, it does not follow therefrom that it is a “periodical publication”1 within the meaning of secs. 7 and 10. That section 14 “does not define a periodical, or declare that upon compliance with these conditions the publication shall be deemed such. In other words, it defines certain requisites of a periodical, but does not declare that they shall be the only requisites. Under sec. 10 the publication must be a ‘periodical publication,’' which means, we think, that it shall not only have the feature of periodicity, but that it shall be a periodical in the ordinary *576meaning of the term.” Houghton v. Payne, 194 U. S. 88, 96, 48 L. ed. 888, 889, 24 Sup. Ct. Rep. 590.
When, therefore, admission to the mails is demanded for a publication complying with the formal conditions of sec. 14, at a rate of postage prescribed for matter of the second class, it becomes the duty of the Postmaster General to examine the same, and from such examination, together with any other facts that ho may ascertain, to determine the class of mail matter to which it properly belongs. While the question for determination is generally one of law, depending upon the comparison of the publication with the provisions of the law, the duty imposed is not a mere ministerial one, but involves the exercise of some discretion. This exercise of discretion will not be interfered with by the judicial tribunals unless clearly satisfied that it was wrong. Payne v. Bates & G. Co. 22 App. D. C. 250, 252. 194 U. S. 106, 107, 109, 48 L. ed. 894, 895, 24 Sup. Ct. Rep. 595. In the last case cited, Mr. Justice Brown, after reviewing many cases involving the review of the action of executive officers, summarized the rule upon the subject as follows: “That where the decision of questions of fact is committed by Congress to the judgment and discretion of the head of a department, his decision thereon is conclusive; and that even upon mixed questions of law and fact, or of law alone, his action will carry with it a strong presumption of its correctness, and the courts will not ordinarily review it, although they may have the power, and will occasionally exercise the right, of so doing.”
It would serve no useful purpose to discuss the several features of the publication in question, as shown in the copy sent up with the transcript as a part of the case. We think it sufficient to say that, from its examination in the light of the arguments addressed to it, we are not convinced that Wiener Chic is a periodical in the ordinary meaning of the term. Whether it is such a periodical, or only a periodical “house organ,” — to adopt an expression used on the argument, — is, at least, a matter of grave doubt.
It follows that the court below was right in refusing to compel the Postmaster General to disregard the conclusion arrived at *577in the discharge of bis official duty, and readmit the publication to the mails as second-class matter.
The judgment will therefore be affirmed, with costs.

Affirmed.